          Case 4:18-cv-01885-HSG Document 841 Filed 09/30/19 Page 1 of 5


1    Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@venable.com                          rspickens@venable.com
2    John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@venable.com                             smccarthy@venable.com
3    Natalie Lieber (admitted pro hac vice)          Joshua D. Calabro (admitted pro hac vice)
     ndlieber@venable.com                            jdcalabro@venable.com
4    Christopher M. Gerson (admitted pro hac vice)   Stephen Yam (admitted pro hac vice)
     cgerson@venable.com                             syam@venable.com
5    Jason M. Dorsky (admitted pro hac vice)         Caitlyn N. Bingaman (admitted pro hac vice)
     jmdorsky@venable.com                            cnbingaman@venable.com
6    Jonathan M. Sharret (admitted pro hac vice)
     jsharret@venable.com
7    Daniel A. Apgar (admitted pro hac vice)
     dapgar@venable.com
8
     VENABLE LLP
9    1290 Avenue of the Americas
     New York, New York 10104-3800
10   Tel: (212) 218-2100
     Fax: (212) 218-2200
11
     Chris Holland (SBN 164053)
12   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
13   lholland@hollandlawllp.com
     Ethan Jacobs (SBN 291838)
14   ejacobs@hollandlawllp.com
15
     HOLLAND LAW LLP
16   220 Montgomery Street, Suite 800
     San Francisco, CA 94104
17   Tel: (415) 200-4980
     Fax: (415) 200-4989
18
     Attorneys for Plaintiffs
19
                            IN THE UNITED STATES DISTRICT COURT
20                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
21

22
      IN RE KONINKLIJKE PHILIPS PATENT                    Case No. 4:18-cv-01885-HSG
      LITIGATION
23
                                                          PROOF OF SERVICE

24

25

26

27

28


                                                     1
                                           PROOF OF SERVICE
                                        CASE NO. 4:18-CV-01885-HSG
          Case 4:18-cv-01885-HSG Document 841 Filed 09/30/19 Page 2 of 5


1                                            PROOF OF SERVICE
2             I, Caitlyn N. Bingaman, declare as follows:
3             I am over the age of eighteen years and not a party to the instant action; my business address
4    is Venable LLP, 1290 Avenue of the Americas, New York, NY 10104-3800.
5             On the dates specified below, I caused the following declarations in support of various
6    administrative motions to seal, and the under-seal materials filed therewith, to be transmitted
7    electronically to or identified for the individuals set forth below:
8             DOCUMENTS:
9             1.     LIEBER DECLARATION IN SUPPORT OF PHILIP’S ADMINISTRATIVE
10   MOTION TO SEAL REGARDING PHILIPS’ OPPOSITION TO MICROSOFT AND ASUS’S
11   DAUBERT MOTION TO EXCLUDE EXPERT OPINIONS OF MICHAEL E. TATE (DAMAGES)
12   (served September 26, 2019 Pacific time).
13            2.     LIEBER DECLARATION IN SUPPORT OF PHILIP’S ADMINISTRATIVE
14   MOTION TO SEAL REGARDING PHILIPS’ OPPOSITION TO HTC’S DAUBERT MOTION TO
15   EXCLUDE EXPERT OPINIONS OF MICHAEL E. TATE (served September 26, 2019 Pacific
16   time).
17            3.     MCCARTHY DECLARATION IN SUPPORT OF PHILIPS’ ADMINISTRATIVE
18   MOTION TO FILE UNDER SEAL REGARDING PHILIPS’ OPPOSITION TO HTC’S MOTION
19   FOR PARTIAL SUMMARY JUDGMENT (served September 26, 2019 Pacific time).
20            4.     APGAR DECLARATION IN SUPPORT OF PHILIPS’ ADMINISTRATIVE
21   MOTION TO FILE UNDER SEAL REGARDING PHILIPS’ OPPOSITION TO MICROSOFT’S
22   MOTION FOR PARTIAL SUMMARY JUDGMENT (served September 26, 2019 Pacific time).
23            5.     YAM DECLARATION IN SUPPORT OF PHILIPS’ ADMINISTRATIVE MOTION
24   TO FILE UNDER SEAL REGARDING PHILIPS’ OPPOSITION TO MICROSOFT’S MOTION
25   TO STRIKE EXPERT OPINIONS (served September 26, 2019 Pacific time).
26            6.     PICKENS DECLARATION IN SUPPORT OF PHILIPS’ ADMINISTRATIVE
27   MOTION TO FILE UNDER SEAL REGARDING PHILIPS’ OPPOSITION TO ASUS’S MOTION
28   FOR SUMMARY JUDGMENT (CORRECTED) (served September 30, 2019 Pacific time).

                                                          2
                                              PROOF OF SERVICE
                                           CASE NO. 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 841 Filed 09/30/19 Page 3 of 5


1

2                                              SERVICE LIST:
3
     Kevin Hardy
4
     Aaron Maurer
5    David Krinsky
     Christopher Geyer
6    Kyle Thomason
     WILLIAMS & CONNOLLY LLP
7
     725 Twelfth Street, N.W.
8    Washington, District of Columbia, 20005
     +1 (202) 434-5000
9    +1 (202) 434-5029 facsimile
     viceroy@wc.com
10

11
     Matthew S. Warren
     Erika H. Warren
12   WARREN LEX LLP
     2261 Market Street, No. 606
13   San Francisco, California, 94110
     +1 (415) 895-2940
14
     +1 (415) 895-2964 facsimile
15   18-1885@cases.warrenlex.com
     18-1886@cases.warrenlex.com
16
     Michael J. Newton
17
     Sang (Michael) Lee
18   ALSTON & BIRD LLP
     2828 North Harwood Street, Suite 1800
19   Dallas, Texas, 75201
     +1 (214) 922-3400
20   +1 (214) 922-3899 facsimile
21
     asus-philips@alston.com

22   Attorneys for Defendants ASUSTeK Computer Inc. and ASUS Computer International

23
     John Schnurer
24
     Kevin Patariu
25   Ryan Hawkins
     Louise Lu
26   Vinay Sathe
     PERKINS COIE LLP
27
     11988 El Camino Real, Suite 350
28   San Diego, California, 92130


                                                   3
                                           PROOF OF SERVICE
                                        CASE NO. 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 841 Filed 09/30/19 Page 4 of 5

     +1 (858) 720-5700
1
     +1 (858) 720-5799 facsimile
2    htc-philipsperkinsservice@perkinscoie.com

3    Ryan McBrayer
     Jonathan Putman
4
     Antoine McNamara
5    Stevan Stark
     PERKINS COIE LLP
6    1201 Third Avenue, Suite 4900
     Seattle, Washington, 98101
7    +1 (206) 359-8000
8
     +1 (206) 359-9000 facsimile
     htc-philipsperkinsservice@perkinscoie.com
9
     Attorneys for Defendants HTC Corp. and HTC America, Inc.
10

11
     Judith Jennison
12   Christina McCullough
     PERKINS COIE LLP
13   1201 Third Avenue, Suite 4900
     Seattle, Washington, 98101
14
     +1 (206) 359-8000
15   +1 (206) 359-9000 facsimile
     msft-philipsteam@perkinscoie.com
16
     Sarah Stahnke
17   Patrick J. McKeever
18
     PERKINS COIE LLP
     11988 El Camino Real, Suite 350
19   San Diego, California, 92130
     +1 (858) 720-5700
20   +1 (858) 720-5799 facsimile
     msft-philipsteam@perkinscoie.com
21

22   Chad Campbell
     PERKINS COIE LLP
23   2901 North Central Avenue, Suite 2000
     Phoenix, Arizona, 85012
24
     +1 (602) 351-8000
25   +1 (602) 648-7000 facsimile
     msft-philipsteam@perkinscoie.com
26
     Attorneys for Intervenor-Plaintiff/Counterclaim Defendants Microsoft Corporation and Microsoft
27
     Mobile, Inc.
28


                                                     4
                                           PROOF OF SERVICE
                                        CASE NO. 4:18-CV-01885-HSG
     Case 4:18-cv-01885-HSG Document 841 Filed 09/30/19 Page 5 of 5


1

2
      I declare under penalty of perjury that the above is true and correct.

3     Executed on September 30, 2019 in New York, New York.

4

5

6                                            By: /s/ Caitlyn N. Bingaman

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  5
                                       PROOF OF SERVICE
                                    CASE NO. 4:18-CV-01885-HSG
